DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 6-7 and 13-20 are objected to because of the following informalities:  The claims should be written in independent format to include the limitations of parent claim(s). For instance, a system claim or a device claim refers to a component (i.e. an RFID tag board). If the claims are meant to depend on the parent claim, proper format should be used. Example, if claim 6 is depending on claim 1, it should begin: “The RFID tag board according to claim 1,…”  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 and 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches an RFID tag board which includes a circuit board, a dielectric substrate, a radiation conductor, electrodes, a radiation member fixed to a surface of the circuit board, etc., wherein the radiation member includes a portion protruding from the circuit board in plain view, and wherein the RFID tag board further comprises a spacer bonded to the portion of the radiation member protruding from the circuit board, thereby being located on a side of the circuit board, or a capacitance conductor inside the dielectric substrate, the capacitance conductor facing a portion of the ground conductor or the radiation conductor and a capacitance part connection conductor electrically connecting the capacitance conductor and the radiation conductor or the . These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876